UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7757


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL GEROD WESTBROOK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:09-cr-00714-CMC-2)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Gerod Westbrook, Appellant Pro Se. James Chris Leventis,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, James Hunter May, John
C. Potterfield, Stanley D. Ragsdale, Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Gerod Westbrook appeals from the district court’s

order   construing    his   Fed.   R.       Civ.   P.   60(b)   motion    as   an

unauthorized   successive    28    U.S.C.      §   2255   (2012)   motion      and

dismissing it on that basis.       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      United States v. Westbrook, No. 3:09-cr-

00714-CMC-2 (D.S.C. Aug. 31, 2015). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                        2